Exhibit 10.8a

 

[Execution Copy]

 

SHAREHOLDERS AGREEMENT

 

This Shareholders Agreement (this “Agreement”) is made as of this 9th day of
June, 2008 by and among Steel Dynamics, Inc., an Indiana corporation (together
with any successor thereto, the “SDI”) and the shareholders of SDI listed on the
signature pages hereto (the “Shareholders”) under the following circumstances:

 

A.            Carolina Investment Company, LLC, an Indiana limited liability
company, as the buyer (“Buyer”), ASAP Investors, LLC, a North Carolina limited
liability company (“ASAP Investors”) and CRG Investors, LLC, a South Carolina
limited liability company (“CRG Investors”), as sellers (“Sellers”), the
Shareholders, as the direct or indirect owners of all of the equity interests of
the Sellers and Recycle South, LLC, a Delaware limited liability company (the
“Company”) are parties to a Membership Purchase Agreement dated May 8, 2008 (the
“Purchase Agreement”) pursuant to which the Buyer purchased all the Sellers’
Membership Interest (as that term is defined in the Purchase Agreement) in the
Company and SDI issued shares of its Common Stock (as defined below) to the
Shareholders; and

 

B.            Buyer is a wholly owned subsidiary of OmniSource Corporation, an
Indiana corporation, which, in turn, is a wholly owned subsidiary of SDI; and

 

C.            This Agreement is being executed and delivered in connection with
the closing of the transactions contemplated by the Purchase Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

SECTION 1

DEFINITIONS

 

1.1          Construction of Terms.  As used herein, the masculine, feminine or
neuter gender, and the singular or plural number, shall be deemed to be or to
include the other genders or numbers, as the case may be, whenever the context
so indicates or requires.

 

1.2          Defined Terms.  In addition to the words elsewhere defined in this
Agreement, the following capitalized terms shall have the following meanings:

 

“Affiliate” of any Person means a Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person.  A Person shall be deemed to control
another Person if such first Person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Broker’s Transaction” means a “broker’s transaction” as defined in Rule 144
promulgated under the Securities Act.

 

“Closing Date” means the closing date of the transactions contemplated by the
Purchase Agreement.

 

--------------------------------------------------------------------------------


 

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act and the
Exchange Act.

 

“Common Stock” means SDI’s Common Stock, par value $0.005 per share, and any
other securities into which or for which such shares may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission thereunder.

 

“Hedging Transaction” means any short sale (whether or not against the box) or
purchase, sale or grant of any right (including without limitation, any put or
call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from SDI’s Common Stock.

 

“Person” means any individual, corporation, association, partnership, limited
liability company, joint venture, estate, trust or unincorporated organization
or any government or any agency or political subdivision thereof.

 

“Registrable Securities” means the Shares held by the Shareholders and any other
securities issued or issuable with respect to any such shares by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization; provided,
however, that notwithstanding anything to the contrary contained herein,
“Registrable Securities” shall not at any time include any shares of Common
Stock held by a Shareholder when all shares of Common Stock held by such
Shareholder may be sold in a three-month period without restriction pursuant to
Rule 144 promulgated under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued by SDI to the Shareholders at
the closing of the transactions contemplated by the Purchase Agreement,
including shares issued in the name of the Sellers and held pursuant to the
escrow agreement executed and delivered on the Closing Date.

 

“Transfer” means any direct or indirect transfer, donation, sale, assignment,
pledge, hypothecation, grant of a security interest in or other disposal or
attempted disposal of all or any portion of a security, of any rights or
interests therein or the disposition of the economic interest therein, whether
by merger, operation of law or otherwise, including pursuant to any Hedging
Transaction.  “Transferred” means the accomplishment of a Transfer, and
“Transferee” means the recipient of a Transfer.

 

SECTION 2

RESTRICTIONS ON TRANSFER

 

2.1          Restrictions on Transfer.  Each Shareholder agrees that he, she or
it will not Transfer all or any portion of the Shares, except in connection
with, and strictly in compliance with the conditions of, any of the following:

 

2

--------------------------------------------------------------------------------


 

(a)           Transfers of Unrestricted Shares as described in Section 2.2;

 

(b)           Transfers by a Shareholder to (i) his or her spouse, children,
grandchildren, parents, siblings or siblings’ children (each, a “Family
Member”), (ii) a trust, corporation, limited partnership, limited liability
company or other entity organized solely for the benefit of such Shareholder
and/or any Family Member, or (iii) a tax-exempt foundation established and
funded solely by the Shareholders and their Family Members or any of them;
provided, that (x) the Transfer is exempt from the registration requirements of
the Securities Act and (y) unless the Shares relating to such Transfer are
Unrestricted Shares (as defined below) the Transferee shall have executed a
Joinder Agreement substantially in the form of Exhibit A attached hereto; or

 

(c)           Transfers upon the death of a Shareholder to his or her heirs,
executors or administrators or to a trust under his or her will or Transfers
between such Shareholder and his or her guardian or conservator, provided that
(x) the Transfer is exempt from the registration requirements of the Securities
Act and (y) unless the Shares relating to such Transfer are Unrestricted Shares,
the Transferee shall have executed a Joinder Agreement substantially in the form
of Exhibit A attached hereto.

 

Any permitted Transferee described in the preceding clauses (b) or (c) shall be
referred to herein as a “Permitted Transferee.”  Notwithstanding anything to the
contrary in this Agreement or any failure to execute a Joinder Agreement as
contemplated hereby, Permitted Transferees shall take any Shares so Transferred
subject to all provisions of this Agreement as if such Shares were still held by
the transferor, whether or not they so agree with the transferor and/or SDI.

 

2.2          Release of Restrictions.  Notwithstanding Section 2.1, a
Shareholder may Transfer all of the Shares issued to such Shareholder on the
Closing Date at any time on or after the date that is six (6) months following
the Closing Date.  Any Shares that may be Transferred by a Shareholder free of
the restrictions set forth in this Section 2 shall be referred to as the
“Unrestricted Shares.”

 

2.3          Prohibited Transfers.  If any Transfer of Shares by a Shareholder
is made or attempted contrary to the provisions of this Agreement, such
purported Transfer shall be void ab initio.  SDI shall have, in addition to any
other legal or equitable remedies which it may have, the right to enforce the
provisions of this Section 2 by actions for specific performance (to the extent
permitted by law).  SDI shall have the right to refuse to recognize any
Transferee as one of its shareholders for any purpose.

 

SECTION 3

SHELF REGISTRATION

 

3.1          Shelf Registration.

 

(a)           By the earlier of (i) the date that is one hundred eighty (180)
days after the Closing Date or (ii) December 31, 2008, SDI shall file a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”), which Shelf Registration Statement shall provide for
resales of all Registrable Securities held by the Shareholders.  SDI represents
and warrants to the Shareholders that SDI is a Well-Known Seasoned Issuer as
such term is defined in the regulations promulgated under the Securities Act

 

3

--------------------------------------------------------------------------------


 

qualified to file automatically-effective shelf registration statements under
the Securities Act and rules and regulations promulgated thereunder and that the
Shelf Registration Statement will be automatically effective when filed with the
Commission.

 

(b)           SDI shall use its commercially reasonable efforts to maintain its
status as a Well-Known Seasoned Issuer qualified to file automatically-effective
shelf registration statements, including the Shelf Registration Statement, and
keep such Shelf Registration Statement continuously effective, supplemented and
amended to the extent necessary to ensure that it is available for resales of
the Shares held by the Shareholders and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the rules and regulations
of the Commission as announced from time to time, until the earliest to occur of
(i) the three year anniversary of the Closing Date, (ii) such time when all the
Shares covered by such Shelf Registration Statement  have been sold, or
(iii) such time when the Shareholders no longer hold any Registrable Securities.

 

3.2          Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Shareholder may include any of its Shares in
any Shelf Registration Statement pursuant to this Agreement unless and until
such Shareholder furnishes to SDI in writing, promptly after receipt of a
request therefor, such information as SDI may reasonably request for use in
connection with any Shelf Registration Statement or prospectus or preliminary
prospectus included therein. Each Shareholder agrees to furnish promptly to SDI
all information with respect to such Shareholder required to be disclosed in
order to make the information previously furnished to SDI by such Shareholder
not materially misleading.

 

3.3          Further Obligations of SDI.  In connection with the preparation and
filing of the Shelf Registration Statement, SDI shall:

 

(a)           furnish to each selling Shareholder such copies of each
preliminary and final prospectus and such other documents as such Shareholder
may reasonably request to facilitate the resale of its Registrable Securities;

 

(b)           use its commercially reasonable efforts to register or qualify the
securities covered by the Shelf Registration Statement under the securities or
“blue sky” laws of such jurisdictions as any selling Shareholder may reasonably
request; provided that SDI shall not for any such purpose be required to qualify
to do business as a foreign corporation in any jurisdiction wherein it is not so
qualified;

 

(c)           promptly notify each selling Shareholder, at any time when a
prospectus relating to his, her or its Registrable Securities is required to be
delivered under the Securities Act, of the happening of any event as a result of
which such prospectus contains an untrue statement of a material fact or omits
any material fact necessary to make the statements therein not misleading, and,
at the request of any such selling Shareholder, promptly prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;

 

(d)           use commercially reasonable efforts to list the Registrable
Securities included in the Shelf Registration Statement on each securities
exchange or quotation system on which similar securities issued by SDI are then
listed or quoted;

 

4

--------------------------------------------------------------------------------


 

(e)           otherwise cooperate with the Commission and other regulatory
agencies and take all actions and execute and deliver or cause to be executed
and delivered all documents necessary to effect the registration of any
Registrable Securities pursuant to the Shelf Registration Statement.

 

3.4          Registration Expenses.

 

(a)           SDI shall bear its own expenses in connection with the performance
of its obligations hereunder, including: (i) all Commission registration and
filing fees and expenses; (ii) all fees and expenses of compliance with federal
securities and state securities or “blue sky” laws; (iii) all expenses of
printing any prospectus included in the Shelf Registration Statement; (iv) all
application and filing fees in connection with listing the Registrable
Securities on a securities exchange or quotation system pursuant to the
requirements thereof; and (v) all fees and disbursements of independent
certified public accountants of SDI.

 

(b)   The Shareholders shall bear their own expenses, including any discounts
and commissions, in connection with the Shelf Registration Statement and the
sale of the Registrable Securities thereunder.

 

SECTION 4

GENERAL

 

4.1          Amendments, Waivers and Consents.  For the purposes of this
Agreement and all agreements executed pursuant hereto, no course of dealing
between or among any of the parties hereto and no delay on the part of any party
hereto in exercising any rights hereunder or thereunder shall operate as a
waiver of the rights hereof and thereof.  This Agreement may be amended,
modified or terminated and any provision hereof may be waived by the joint
written consent of SDI and a majority-in-interest of the Shareholders, in each
case based on their respective holdings of Shares, provided, that any party may
waive any provision hereof intended for its benefit by written consent.  Any
amendment, modification, termination or waiver effected in accordance with this
Section 4.1 shall be binding upon all parties even if they do not execute such
written consent, provided that such amendment, modification, termination or
waiver does not disproportionately disadvantage or unfairly discriminate against
any non-consenting Shareholder.

 

4.2          Legend on Securities.  SDI and each of the Shareholders acknowledge
and agree that substantially the following legend shall be typed on each
certificate evidencing any of the Shares held at any time by a Shareholder until
such Shares are deemed Unrestricted Shares:

 

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE PROVISIONS OF A
SHAREHOLDERS AGREEMENT DATED AS OF JUNE 9, 2008 AS AMENDED FROM TIME TO TIME,
INCLUDING THEREIN CERTAIN RESTRICTIONS ON TRANSFER.  A COMPLETE AND CORRECT COPY
OF SUCH AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF STEEL
DYNAMICS, INC. AND WILL BE FURNISHED UPON WRITTEN REQUEST AND WITHOUT CHARGE.

 

The Shareholders consent to SDI making a notation in its records and giving
instructions to its transfer agent in order to implement the restrictions on
transfer set forth herein.  At such time as

 

5

--------------------------------------------------------------------------------


 

Shares become Unrestricted Shares, SDI shall instruct its transfer agent to
issue new certificates without such legends upon the written request of any
Shareholder.

 

4.3          Notices and Demands.  Any notice or demand which, by any provision
of this Agreement or any agreement, document or instrument executed pursuant
hereto or thereto, except as otherwise provided therein, is required or provided
to be given shall be deemed to have been sufficiently given and received for all
purposes when delivered by hand or facsimile or five (5) business days after
being sent by certified or registered mail, postage and charges prepaid, return
receipt requested, or two (2) business days after being sent by overnight
delivery providing receipt of delivery, to:

 

(a)           If to SDI, 6714 Pointe Inverness Way, Suite 200, Fort Wayne,
Indiana 46804, Attn: Theresa E. Wagler, Chief Financial Officer, or at such
other address designated by SDI to the Shareholders in writing, with a copy to
Barrett & McNagny LLP, 215 E. Berry Street, Fort Wayne, IN  46802,  Attn: Robert
S. Walters.

 

(b)           if to the Shareholders at the mailing addresses as shown on the
signature pages or joinder agreement hereto.

 

4.4          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement.

 

4.5          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which shall
constitute but one and the same instrument.  One or more counterparts of this
Agreement may be delivered via telecopier, facsimile or in PDF format by e-mail
with the intention that they shall have the same effect as an original
counterpart hereof.

 

4.6          Effect of Heading.  The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

4.7          Governing Law.  This agreement shall be deemed a contract made
under the laws of the State of Indiana and together with the rights and
obligations of the parties hereunder, shall be construed under and governed by
the laws of the State of Indiana, without giving effect to its conflict of laws
principles.

 

4.8          Jurisdiction; Venue; Waiver Of Jury Trial.

 

(a)           To the maximum extent permitted by applicable law, the parties
hereby irrevocably agree that any legal action or proceeding arising out of or
relating to this Agreement or any agreements or transactions contemplated
hereby, including tort claims, may be brought only in the North Carolina
Business Court in Charlotte, North Carolina, or if there is no North Carolina
Business Court in Charlotte at the time, in the North Carolina Business Court
that is located closest to Charlotte, North Carolina. If there is not a North
Carolina Business Court at the time, then such proceedings are to be brought in
the appropriate courts of the State of North Carolina in Charlotte, North
Carolina or of the United States of America for the Western District

 

6

--------------------------------------------------------------------------------


 

of North Carolina. Each of the Parties hereby expressly submits to the personal
jurisdiction and the venue of the aforementioned courts for the purposes thereof
and expressly waives any claim of improper venue and any claim that those courts
are an inconvenient forum.

 

(b)           Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Agreement.  Each party hereto (i) certifies that no representative, agent
or attorney of the other party has represented, expressly or otherwise, that the
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

 

4.9          Integration.  This Agreement, including the exhibits, documents and
instruments referred to herein or therein, constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.

 

4.10        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto as contemplated herein.  Neither this Agreement nor the right
provided hereunder may be assigned by any Shareholder without the prior written
consent of SDI, and without such prior written consent any attempted assignment
shall be null and void.

 

4.11        Adjustment.  All references to share amounts and prices herein shall
be equitably adjusted to reflect any stock split, combination, reorganization,
recapitalization, reclassification, stock distribution, stock dividend or
similar event affecting the capital stock of SDI.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Shareholders Agreement as of
the date first above written.

 

 

“SDI”

STEEL DYNAMICS, INC., an Indiana
corporation

 

 

 

By:

/s/ Daniel M. Rifkin

 

Its

EVP

 

8

--------------------------------------------------------------------------------


 

“SHAREHOLDERS”

 

 

 

/s/ Frank Brenner

 

Frank Brenner

 

 

 

/s/ Mike Brenner

 

Mike Brenner

 

 

 

ESTATE OF MELVIN GORDON

 

 

 

  /s/ Kalman Gordon

 

Name:

/s/ Saul Gordon

 

Title

Executors

 

 

 

 

ALFRED A. GORDON FAMILY TRUST

 

 

 

/s/ Richard Gordon

 

Name:

Richard Gordon

 

Title:

Trustee

 

 

 

/s/ Kalman Gordon

 

Kalman Gordon

 

 

 

/s/ Saul Gordon

 

Saul Gordon

 

 

 

/s/ Barry Gordon

 

Barry Gordon

 

 

 

/s/ Craig Gordon

 

Craig Gordon

 

 

 

/s/ Richard Gordon

 

Richard Gordon

 

 

 

/s/ Louis Gordon

 

Louis Gordon

 

 

 

  /s/ Charlotte Margolis

 

Charlotte Margolis

 

 

 

  /s/ Mark Gordon

 

Mark Gordon

 

 

 

  /s/ Wendy Pake

 

Wendy Pake

 

9

--------------------------------------------------------------------------------


 

 

/s/ Susan Sandler

 

Susan Sandler

 

 

 

  /s/ Robert Gordon

 

Robert Gordon

 

 

 

  /s/ D. H. Griffin Sr.

 

D.H. Griffin Sr.

 

 

 

  /s/ D.H. Griffin Jr.

 

D.H. Griffin Jr.

 

 

 

/s/ Melody London

 

Melody London

 

 

 

  /s/ Benita Mitchell

 

Benita Mitchell

 

 

 

  /s/ William Perry

 

William Perry

 

 

 

  /s/ Roger Ruminski

 

Roger Ruminski

 

 

 

/s/ Keith Rosen

 

Keith Rosen

 

 

 

/s/ Ed Bradley

 

Ed Bradley

 

 

 

/s/ Stephen W. Earp

 

Stephen W. Earp

 

 

 

/s/ Scott D. McDaniel

 

Scott D. McDaniel

 

 

 

/s/ John J. Deschenes

 

John J. Deschenes

 

 

 

/s/ Tim S. Bryan

 

Tim S. Bryan

 

 

 

  /s/ Nick Urban

 

Nick Urban

 

 

 

/s/ Paul D. Siegel

 

Paul D. Siegel

 

10

--------------------------------------------------------------------------------


 

 

  /s/ Steven G. Siegel

 

Steven G. Siegel

 

 

 

  /s/ Kenneth L. Siegel

 

Kenneth L. Siegel

 

 

 

/s/ Marvin Siegel

 

Marvin Siegel

 

 

 

  /s/ Harold D. Kennedy

 

Harold D. Kennedy

 

 

 

  /s/ Jeffrey A. Kennedy

 

Jeffrey A. Kennedy

 

 

 

  /s/ Brian Kennedy

 

Brian Kennedy

 

 

 

  /s/ Maria Kennedy

 

Maria Kennedy

 

 

 

/s/ Kym J. Cleveland

 

Kym J. Cleveland

 

 

 

/s/ Kelly C. Cleveland

 

Kelly C. Cleveland

 

 

 

/s/ Dorothy C. Cleveland

 

Dorothy C. Cleveland

 

 

 

  /s/ Charles E. Cleveland

 

Charles E. Cleveland

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Joinder Agreement

 

The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Shareholders Agreement (the “Agreement”) dated as of
[                  ], 2008 and as may be amended from time to time by and among
Steel Dynamics, Inc., an Indiana corporation (“SDI”) and the other parties named
therein and, for all purposes of the Agreement, the undersigned shall be
included within the term “Shareholder” (as defined in the Agreement).  The
address and facsimile number to which notices may be sent to the undersigned is
as follows:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Facsimile No:

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

--------------------------------------------------------------------------------